Jenkins, P. J.
Under the answers of the Supreme Court, to questions certified to it by this court, in effect that an insurance company, which has insured an employer and under the policy has paid compensation fox a personal injui’y to a person employed by the employer, has no legal rignt to assert its claim for reimbursement and subrogation under section 2 (d) of the workmen’s compensation act as amended by the act of 1922 (Ga. L. 1922, p. 185; Code, § 114-403) by intervening in an action at law by the employee against the alleged tortfeasor for the personal injuries, so as to prevent the employee from dismissing the action without the consent of the insurance company, and that the rule would not be different if the intervention was allowed without objection and no exception was taken to the order of allowance (Travelers Ins. Co. v. Bumstead, 182 Ga. 692, 186 S. E. 742), the trial court in the instant case did not err in granting the motion of the defendant, the alleged tortfeasor, over the objections of the insurance company, to dismiss the case and strike it from the trial calendar, after a compromise settlement between the plaintiff and the defendant.

Judgment affirmed.


Stephens and Sutton, JJ., concur.